Citation Nr: 9932288	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an effective date prior to November 7, 1996 
for a grant of service connection for cause of death due to 
prostate cancer presumed secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That rating decision granted service 
connection for the cause of the veteran's death and assigned 
an effective date of November 7, 1996 for such.  The deceased 
veteran had active service from September 1964 to November 
1967, and had service in Vietnam during the Vietnam War.  The 
appellant is the veteran's widow. 

The appellant's claims for service connection for accrued 
benefits purposes is addressed in the REMAND portion of the 
decision following the ORDER below.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The RO received an informal claim for service connection 
from the veteran's representative in March 1994.  

4.  The RO received a formal claim for service connection for 
prostate cancer to include as due to exposure to Agent Orange 
on June 28, 1994.

5.  A January 1995 rating decision denied service connection 
for prostate cancer.

6.  The veteran died January 28, 1995 from prostate cancer.

7.  The RO received a claim for service connection for cause 
of death from the appellant in May 1995.

8.  A June 1995 rating decision denied service connection for 
cause of death.

9.  The regulatory amendment providing a presumption of 
service connection for prostate cancer based on exposure to 
Agent Orange became effective on November 7, 1996.

10.  A December 1996 rating decision granted service 
connection for cause of death, effective November 7, 1996.


CONCLUSION OF LAW

The proper effective date for service connection for cause of 
the veteran's death is January 29, 1995, the day following 
his death. 38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999); VAOPGCPREC 15-95 (June 2, 
1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has "noted that the use of the term 'well-grounded' should 
be confined to an evidentiary context.  '[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law'."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].

The procedural history in this claim is relevant.  In March 
1994, the RO received an informal claim for service 
connection from the decedent's representative.  On June 28, 
1994, the RO received a formal claim for service connection 
for prostate cancer secondary to exposure to Agent Orange 
that occurred during the veteran's service in Vietnam.  A 
January 1995 rating decision denied service connection for 
prostate cancer, including that based upon exposure to Agent 
Orange.  The RO informed the veteran of this decision in 
correspondence dated later in January 1995.  However, shortly 
before that correspondence was sent, the veteran died of 
prostate cancer on January 28, 1995.

In May 1995, the RO received a claim for service connection 
for the cause of the veteran's death from his widow.  A June 
1995 rating decision denied service connection for cause of 
death, and thereafter, the widow perfected a timely appeal of 
that decision.  During the course of that claim, the VA 
amended the regulations pertaining to presumptive service 
connection for certain diseases linked to Agent Orange, 
including prostate cancer.  These amended regulations, 
effective November 7, 1996, provide for, among other things, 
presumptive service connection for prostate cancer based upon 
exposure to Agent Orange.  61 Fed.Reg. 57,589, 
Nov. 7, 1996.  Prior to appellate certification to the Board, 
a December 1996 rating decision granted service connection 
for cause of death, effective November 7, 1996, the date the 
amended regulations became effective.

Relevant regulations provide that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant or his or her duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (1999).

Generally, when compensation is granted pursuant to a 
liberalizing law, benefits may be granted for up to one year 
prior to the date the VA receives a claim, provided that the 
claim was received more than one year after the law became 
effective.  38 C.F.R. § 3.114(a)(3) (1999).  However, in May 
1989, a Federal District Court invalidated a portion of a 
prior regulation (former 38 C.F.R. § 3.311a) pertaining to 
service connection for residuals of Agent Orange, and voided 
all benefit denials made under the invalidated regulations.  
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404, 1423 (N.D. Cal. 1989).  (Former 38 C.F.R. § 3.311a 
specifically denied service connection for any disorder 
except for chloracne based upon exposure to herbicides in 
Vietnam.)  That case was predicated on a class-action 
lawsuit, and members of the class included, among others, 
veterans whose claims had been denied based upon disabilities 
from exposure to herbicides containing dioxin.  In 
particular, the District Court invalidated the portion of the 
regulation which denied service connection for all diseases 
except chloracne.  Id.  

In a precedential opinion, the VA General Counsel noted that 
a stipulation agreed to by the parties in Nehmer included 
provisions governing effective dates of awards.  The 
effective date of awards for claims in which denials of 
benefits were voided by the District Court decision in Nehmer 
and for claims filed subsequent to the court order would be 
based upon the date on which the disability occurred or the 
date the claim was received, whichever was later, provided of 
course that the benefit was ultimately granted.   VAOPGCPREC 
15-95 (June 2, 1995), citing Stipulation, para. 

In VA Fast Letter 99-86, the Veterans Benefits Administration 
invalidated that portion of the above referenced General 
Counsel opinion that provided that the claimant must have 
specifically identified the previously denied claim as that 
based upon exposure to Agent Orange.  In doing so, the Fast 
Letter cited a February 11, 1999 District Court decision that 
found that doing so was too formalistic and contrary to the 
Stipulation and Order in Nehmer.  Nonetheless, the Veterans 
Benefits Administration Fast Letter noted that an earlier 
effective date under the Nehmer Stipulation and Order may be 
warranted if a claim for benefits was filed between September 
25, 1985 and June 9, 1994.  In this respect, the Fast Letter 
did not in any way change that portion of the General Counsel 
opinion that found that the effective date may be assigned 
the date of receipt of claim or the date the disability 
occurred, whichever was later.

In sum, the veteran filed an informal claim, as envisioned by 
38 C.F.R. § 3.155(a), prior to June 9, 1994.  The veteran 
completed his application for benefits on June 28, 1994.  
Thus, the veteran's initial claim was denied based upon the 
regulation found invalid by the District Court in Nehmer.  
That places the veteran's claim, and the appellant's current 
claim, squarely within the Nehmer class.  Thereafter, as a 
result of the Nehmer decision, the VA promulgated new 
regulations that expanded the list of diseases for which 
service connection could be presumed based upon exposure to 
Agent Orange.  The veteran's death was found to be service 
connected in December 1996 as a result of the presumption.

As the initial claim was denied based upon a regulation that 
was held invalid, and as the veteran's initial claim (and the 
appellant's current claim) falls within the class as 
contemplated in the Nehmer decision, the Board must find that 
the current claim for an earlier effective date falls within 
the Nehmer Stipulation and Order governing effective dates.  
As such, the Board must find that the Stipulation and Order 
have provided that the effective date for the grant of 
service connection for cause of death must be January 29, 
1995, the day following the veteran's death.


ORDER

An effective date of January 29, 1995 for a grant of service 
connection for cause of death is granted.


REMAND

A January 1996 rating decision denied service connection for 
post-traumatic stress disorder and prostate cancer for 
accrued benefits purposes.  The appellant was informed of 
that decision and appellate rights in February 1996.  The RO 
received correspondence from the appellant in June 1996 that 
can be construed as a notice of disagreement with the January 
1996 rating decision.  (As noted above, the appellant's claim 
for service connection for the cause of the veteran's death 
due to prostate cancer was granted in December 1996.)

A review of the claims file reflects that a statement of the 
case has not been issued on these issues, nor a substantive 
appeal received on these issues.  (The Board would note that 
a February 1998 statement of the case dealt exclusively with 
the effective date for the grant of service connection for 
cause of death.)  The failure to issue a statement of the 
case is a procedural defect requiring a remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  See also 38 C.F.R. § 19.9(a) 
(1999) (stipulating that, if correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction and specify the action to be undertaken).  
Additionally, on remand, the RO should complete any 
additional development deemed necessary.  38 C.F.R. § 19.26 
(1999).  Further, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

In light of the above, these claims are REMANDED for the 
following action:

The RO is requested to issue the 
appellant and her representative a 
statement of the case with respect to the 
claims for service connection for post-
traumatic stress disorder and for 
prostate cancer for accrued benefits 
purposes.  The RO is also requested to 
complete any other development deemed 
necessary.  The appellant is reminded 
that jurisdiction of the Board is limited 
to those issues for which a timely notice 
of disagreement and substantive appeal 
have been received.

The purpose of this REMAND is to provide due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required until she is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals







